Dr. Arthur L. Mallory Commissioner of Education State Department of Elementary and Secondary Education Jefferson State Office Building Jefferson City, Missouri 65101
Dear Dr. Mallory:
In accordance with your request, we have reviewed the Missouri State Board of Education's "Amended Annual Program Plan for Fiscal Year 1976 Under Part B, Education of the Handicapped Act, as Amended by P.L. 93-380."
In addition to the "Education of the Handicapped Act," as amended by the "Education of the Handicapped Amendments of 1974" (P.L. 93-380, 20 U.S.C. § 1402, et seq.) and the regulations propounded pursuant thereto (45 C.F.R. 121, 121a-j, October 1, 1975 edition, as amended in 41 Federal Register 8608, February 27, 1976), our review has taken into consideration Article III, Section 38(a), Missouri Constitution and Section 161.092, RSMo 1975 Supp.
Based on the foregoing, we hereby certify that the Missouri State Board of Education has authority under state law to submit the plan and to administer or to supervise the administration of the plan. Also, the State Board of Education has authority under state law to carry out directly or through local educational agencies the activities described in the state plan. The provisions of the plan are consistent with state law.
In addition to this opinion letter which constitutes our official certification, we have executed the form of certification attached to the Amended Annual Program Plan.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General